Title: To Thomas Jefferson from Thomas Paine, 14 November 1805
From: Paine, Thomas
To: Jefferson, Thomas


                  
                     N Rochelle (N.Y) Novr. 14. ’05
                  
                  Thomas Paine’s compliments to Mr. Jefferson desires to be enformed if he received a letter from him beginning as follows—“I write you this letter entirely on my own account, and I begin it without ceremony.”—The letter then speakes of a Motion made in the Virginia legislature for making an acknowlegement to Thomas Paine for his services during the revolution—
               